





AMENDMENT SIX
TO THE
TORCHMARK CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Pursuant to Section 9.1 of the Torchmark Corporation Supplemental Executive
Retirement Plan as established effective January 1, 2007 (the “Plan”), Torchmark
Corporation (the “Company”) hereby amends the Plan, effective April 2, 2018, as
follows:
1.Section 8.11 of the Plan is replaced in its entirety for claims filed after
April 1, 2018 and shall read as follows:


8.11 Claim and Appeal Procedures. The Committee shall review and decide claims
for benefits and appeals thereof in accordance with the procedures set forth in
Department of Labor Regulation § 2560.503-1, the provisions of which are
incorporated herein by reference. A claimant shall be required to exhaust the
administrative remedies provided by this Section 8.11 prior to seeking any other
form of relief.
Done this the 31st day of December, 2018.
TORCHMARK CORPORATION




By: /s/ Frank M. Svoboda                         
Its: EVP & CFO                        







